Citation Nr: 0025850	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1979 to July 
1979, and from November 1990 to May 1991.  He has reserve 
duty as well.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The RO denied entitlement to 
service connection for Sjogren's syndrome.  




The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board's review of the evidence of record shows the 
veteran previously perfected an appeal of the denial of 
entitlement to service connection for a thyroid disorder, and 
had requested a hearing before a Hearing Officer at the RO.  
The RO had adjudicated several claims as well.  

In September 1998, the representative, on behalf of the 
veteran, submitted a statement wherein the veteran requested 
withdrawal of his appeal and was satisfied with the status of 
his claim.  

The Board construes this withdrawal as pertaining to the 
previously perfected appeal referable to service connection 
for a thyroid disorder.  Also, the veteran has not requested 
a hearing under any circumstances with respect to the current 
claim.  Accordingly, the Board has construed the issue for 
appellate review as limited to the issue reported on the 
title page.


FINDING OF FACT

The claim of entitlement to service connection for Sjogren's 
syndrome is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for Sjogren's 
syndrome is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no findings or 
evidence of Sjogren's syndrome.  The April 1991 report of 
general medical examination for "out processing" shows that 
clinical evaluations of all multiple body systems were 
reported as normal.  While the veteran admitted to a history 
of multiple symptomatology, to include having been refused a 
job or schooling or been unable to hold a job or stay in 
school due to eye trouble, the attendant medical examiner 
recorded that he had no acute problems referable to his 
complaints.  

A November 1991 "retention" report of general medical 
examination shows clinical evaluations of multiple body 
systems were reported as normal with the exception of the 
sinuses.  The report of medical history portion of the 
examination shows the veteran admitted to a history of 
sinusitis, thyroid trouble, frequent indigestion, stomach, 
liver or intestinal trouble, and broken bones.  The attendant 
examiner recorded that the veteran had broken his left ring 
finger 18 years before, used a spray for sinusitis, had an 
over active thyroid at age 14 requiring surgery with no 
trouble since, and intestinal trouble-irritable bowel treated 
with medication.

A May 1995 private hospital report shows the veteran 
underwent an esophagogastroduodenoscopy and was diagnosed 
with distal esophagitis, Grade I, moderately severe 
gastritis, and pyloric polyp with biopsies obtained.

A September 1995 VA special ophthalmological examination 
report shows the veteran claimed to have gotten sand, and was 
not sure what else, in his eyes during the Persian Gulf War.  
He was diagnosed with superficial keratitis, probably related 
to a tear film abnormality.




Associated with the claims file is a substantial quantity of 
VA and non-VA medical records referable to treatment of the 
veteran for a number of disorders, including Sjogren's 
syndrome, diagnosed in November 1997.  At that time a VA 
physician recorded an assessment that the veteran had many of 
the symptoms that are consistent with Sjogren's syndrome 
including dry eyes, a dry mouth, gastritis, hepatitis, and 
abdominal pain.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual "that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay, or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. § 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 U.S.C.A. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially the Board notes that the veteran had service in the 
Persian Gulf during the Persian Gulf War.  However, his claim 
for service connection for Sjogren's syndrome is not 
predicated on the basis of such service involving application 
of the special criteria referable to claims for service 
connection based on such service.  The veteran's claim is 
based on his active service, which incidentally involves 
service in the Persian Gulf during the Persian Gulf War, but 
his claim is not being considered on that basis.


Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91. 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for Sjogren's 
syndrome must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has Sjogren's syndrome.  
However, he has failed to provide medical evidence of a nexus 
between his current Sjogren's syndrome and military service.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's Sjogren's syndrome 
to military service.

In addition, there is no evidence that Sjogren's disease was 
shown in service.  Nor is there medical evidence of a 
relationship between the veteran's Sjogren's syndrome and any 
alleged continuity of symptomatology.  The veteran has argued 
that the disabling manifestations of his diagnosed Sjogren's 
syndrome were already present in service.  

However, as reported earlier, the service medical records are 
negative for any evidence or a finding of Sjogren's syndrome.  
Repeated general medical examinations were essentially 
normal.  Moreover, the record shows that the veteran did not 
learn that he had Sjogren's syndrome until late 1997, several 
years after his discharge from service.  No competent medical 
professional has linked Sjogren's syndrome to his period of 
active service.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to made a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Accordingly, the veteran's argument that he had 
symptomatology consistent with Sjogren's syndrome in service 
shows he is clearly advancing an allegation which is beyond 
his capacity to do so as he is not trained in the medical 
arts.  Espiritu, supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's Sjogren's syndrome is related to  his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
On the contrary, the RO has undertaken an extensive 
development of the record based on the veteran's provided 
sources of medical treatment.  38 U.S.C.A. § 5103(a) (West 
191); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was under no duty to assist the 
veteran in developing facts pertinent to his claim of 
entitlement to service connection for Sjogren's syndrome 
prior to the submission of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).


The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1, including Part VI, 2.10(a), in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial testimony, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that effective immediately, the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) were rescinded.  It also 
was noted that there are currently no exceptions to the rule 
that VA has no duty to assist the veteran absent a well-
grounded claim.

As the veteran's claim of entitlement to service connection 
for Sjogren's syndrome is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for Sjogren's syndrome, the 
appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


